Citation Nr: 0822446	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  06-18 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for adjustment disorder with depressed mood (claimed 
post-traumatic stress disorder (PTSD)) from April 20, 2001 to 
August 31, 2006. 
 
2.  Entitlement to a rating in excess of 50 percent for 
adjustment disorder with depressed mood (claimed as PTSD) 
from September 1, 2006.  
 
2.  Entitlement to an effective date earlier than April 20, 
2001 for service connection for adjustment disorder with 
depressed mood (claimed as PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to May 
1971.  He served in Vietnam.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a March 2004 
rating decision of the VA Regional office in Nashville, 
Tennessee that granted service connection for PTSD, rated 30 
percent disabling from April 20, 2001.  By rating action 
dated in September 2007, the 30 percent disability evaluation 
was increased to 50 percent, effective from September 1, 
2006.

The Board points out in this instance that the Court of 
Appeals for Veterans Claims (Court) has held that an appeal 
from an original award does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating. See Fenderson v. West, 12 Vet. App. 
119 (1999).  Consequently, the Board has characterized the 
rating issue on appeal as a claim for a higher evaluation of 
an original award.  Analysis of such an issue requires 
consideration of the rating to be assigned effective from the 
date of award of service connection.

The veteran was afforded a personal hearing at the RO in 
March 2008 before the unsigned Veterans Law Judge sitting at 
Washington, DC.  The transcript is of record.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran filed a claim for "nerves" among other claimed 
disorders that was received in May 1971.  He was afforded a 
VA psychiatric examination in July 1971 and complained that 
he had had nervous symptoms after two of his buddies were 
killed in Vietnam for which he had been seen in service and 
prescribed medication.  The record reflects that after the 
examination, the agency of original jurisdiction did not 
provide the appellant a rating action or any other decision 
relative to the claim of service connection for psychiatric 
disability.  The appellant claimed service connection for 
post-traumatic stress disorder in April 2001.  Subsequent to 
psychiatric examination in January 2004, service connection 
for adjustment disorder with depressed mood was granted by 
rating action dated in March 2004, effective from April 29, 
2001.

The Board points out in this instance, however, that it was 
incumbent upon the RO to provide a decision on the issue of 
entitlement to service connection for an acquired psychiatric 
disorder after the veteran filed his claim in 1971.  It is 
logical to assume that the originating agency would not have 
scheduled a special psychiatric examination at that time had 
not a rating determination been anticipated.  Under the 
circumstances, the Board concludes that the claim of 
entitlement to service connection for an acquired psychiatric 
disorder was continuously prosecuted from May 1971 to April 
29, 2001.  In this regard, the veteran will be requested to 
provide the names, dates and addresses for any and all 
providers who have treated him for psychiatric disability 
since 1971 for readjudication of the claim for a potentially 
earlier effective date for service connection.

Review of the record discloses that the veteran has not been 
provided notice of the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No.106-475, 114 Stat.2096 (2000) with 
respect to the issue of entitlement to an earlier effective 
date.  The VCAA and its implementing regulations require that 
VA provide notice to claimants regarding information needed 
to complete an application for benefits, as well as specific 
notice regarding information or evidence required to 
substantiate a claim. See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007) requires at a minimum that the 
Secretary notify the claimant that to substantiate a claim, 
the claimant must provide or ask the Secretary to obtain 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life. Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008).  Additionally, the 
claimant must be notified that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  

The veteran presented testimony on personal hearing that his 
service-connected psychiatric disorder has increased in 
severity and is more disabling than reflected by the 
currently assigned disability evaluation.  The appellant was 
last examined for VA compensation purposes in April 2005.  
The Board finds that given the length of time since the last 
VA examination and VA clinical evidence reflecting continuing 
treatment, a current examination is in order to ascertain the 
current extent of service-connected psychiatric disability.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran alleges that his 
service-connected disability has worsened since he was 
previously examined, a new examination may be required to 
evaluate the current degree of impairment. See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to 
a new examination after a two-year period between the last VA 
examination and the veteran's contention that the pertinent 
disability had increased in severity). Therefore, a current 
VA examination is required.

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion which takes into account the records of prior medical 
treatment, so that the disability evaluation will be a fully 
informed one. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

As indicated previously, the record reflects that veteran 
appears to receive continuing VA outpatient treatment for 
psychiatric disability.  The most recent records date through 
September 17, 2007.  Therefore, clinical records dating from 
September 18, 2007 should be requested and associated with 
the claims folder.  

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims files and 
ensure that all actions required 
by the Veterans Claims Assistance 
Act of 2000 (VCAA) are completed 
with respect to the issues of an 
earlier effective date and 
entitlement to higher evaluation 
for psychiatric disability.  The 
RO should ensure that the 
notification requirements and 
development procedures contained 
in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007); 
and the Court's holdings and the 
relevant criteria in 
Vazquez-Flores and Quartuccio are 
fully met and complied with as 
outlined above.

2.  The veteran should be 
contacted and requested to 
identify and provide dates, 
addresses and authorization to 
retrieve clinical records from all 
healthcare providers, (including 
VA) who treated him for 
psychiatric disability after 
discharge from active duty.  These 
records should be requested and 
associated with the claims folder.  

3.  VA outpatient records dating 
from September 18, 2007 should be 
requested and associated with the 
claims folder.  

4.  After a reasonable period of 
time for receipt of any additional 
records, the veteran should be 
scheduled for an examination by a 
VA psychiatrist, preferably one 
who has not seen him previously, 
to ascertain the status of current 
psychiatric disability.  All 
necessary tests and studies, 
including appropriate 
psychological studies (if deemed 
necessary by the examiner), should 
be conducted in order to identify 
the degree of social and 
occupational impairment 
attributable to service-connected 
psychiatric disability.  The 
claims file and a copy of this 
remand should be made available to 
the physician designated to 
examine the appellant.  The 
examiner should indicate whether 
or not the claims folder was 
reviewed.  A comprehensive 
clinical history should be 
obtained.  

The examiner should provide a full 
multi-axial evaluation, to include 
the assignment of a numerical 
score on the GAF scale.  An 
explanation of the significance of 
the assigned numerical score 
relative to the appellant's 
ability to work should be 
provided.  The examiner should be 
asked to address the specific 
criteria for rating psychiatric 
disorders and identify those 
criteria met by the veteran, to 
include whether the appellant has 
deficiencies in each of the 
following areas: work, school, 
family relations, judgment, 
thinking, and mood.

5.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2007).  If he fails to appear for 
the evaluation, this fact should 
be noted in the file.

6.  The RO should ensure that the 
medical report requested above 
complies with this remand.  If the 
report is insufficient, or if a 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

7.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issues on appeal.  If the benefits 
are not granted, the appellant and 
representative should be provided 
a supplemental statement of the 
case and afforded an opportunity 
to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

